RACOMBE, Circuit Judge.
When application was recently made by contract creditors of the New York City Railway to direct its receiver forthwith to pay their claims out of the' money' received upon said settlement, the court called attention to the circumstance that no apportionment had yet been made of the lump sum paid in settlement of the two actions between said actions, and also stated that it was understood that the Metropolitan Street Railway claimed to be entitled to the whole or some part of the proceeds of the action at law which was settled. The receivers of the Metropolitan have petitioned in substance that the sum paid in settlement be apportioned between the two suits, and that the proceeds of the action at law be paid over to them. The receiver of tíre New York City Railway Company and other parties have filed answers.
*959This .petition involves questions which may call for the taking of testimony, and may more appropriately be first considered by the special master. An order may be entered sending the petitions and all the answers to him, with instructions to examine and report as to -the following questions:
(1) In what proportion should the net proceeds of the settlement be apportioned between the two actions ?
(2) To what, if any, part of the proceeds of the action at law is the Metropolitan Street Railway Company entitled?
(3) If it be entitled to any part of such proceeds, whether there are any persons, creditors or others, who are entitled to payment of their claims out of said proceeds ?